[AIR TRANSPORT SERVICES GROUP, INC. LETTERHEAD]





February 2, 2009


J. Christopher Teets
Partner
Red Mountain Capital Partners LLC
10100 Santa Monica Boulevard, Suite 925
Los Angeles, CA 90067




Re:
Confidentiality and Standstill Agreement





Dear Mr. Teets:
As you know, that certain letter agreement by and between Red Mountain Capital
Partners LLC, a Delaware limited liability company (“Red Mountain”) and Air
Transport Services Group, Inc., a Delaware corporation (formerly ABX Holdings,
Inc., “ATSG”), dated February 6, 2008, terminated automatically pursuant to its
terms on December 31, 2008. In response to Red Mountain's renewed request, ATSG
has agreed to and expects to deliver to Red Mountain, following the execution
and delivery of this letter agreement by Red Mountain, certain information about
its properties, employees, finances, businesses and operations (including
monthly financial information and all information and materials provided or made
available to the full board of directors of ATSG (the “Board of Directors”) or
otherwise to a majority of the members of the Board of Directors) that is
currently available or becomes available during the duration of this letter
agreement; provided, however, that nothing in this letter agreement obligates
ATSG to disclose any information if such disclosure would be unlawful or result
in a breach by ATSG or one of its subsidiaries of a confidentiality agreement
with a third party.
All information about ATSG or any third party that is furnished by ATSG or its
Representatives (as defined below) to Red Mountain on or after the date hereof,
and regardless of the manner in which it is furnished, is referred to in this
letter agreement as “Proprietary Information.” Proprietary Information shall not
include, however, information which (i) is or becomes generally available to the
public other than as a result of a disclosure by Red Mountain, the Affiliates
(as defined below) or any of their respective Representatives in violation of
this letter agreement; (ii) was available to Red Mountain on a nonconfidential
basis prior to its disclosure by ATSG or its Representatives; (iii) becomes
available to Red Mountain on a nonconfidential basis from a person other than
ATSG or its Representatives who is not otherwise bound by a confidentiality
agreement with ATSG or any or its Representatives, or is otherwise not under an
obligation to ATSG or any of its Representatives not to transmit the information



--------------------------------------------------------------------------------





to Red Mountain; or (iv) was independently developed by Red Mountain without
reference to or use of the Proprietary Information. For purposes of this letter
agreement, (i) “Affiliates” shall mean, collectively, Red Mountain Capital
Partners II, L.P., a Delaware limited partnership, Red Mountain Capital Partners
III, L.P., a Delaware limited partnership, RMCP GP LLC, a Delaware limited
liability company, Red Mountain Capital Management, Inc., a Delaware
corporation, and Willem Mesdag, a natural person; (ii) “Representative” shall
mean, as to any person, its directors, officers, employees, agents and advisors
(including, without limitation, financial advisors, attorneys and accountants);
and (iii) “person” shall be broadly interpreted to include, without limitation,
any corporation, company, partnership, other entity or individual.
Subject to the immediately succeeding paragraph, unless otherwise agreed to in
writing by ATSG, Red Mountain shall, (i) except as required by law, keep all
Proprietary Information confidential and not disclose or reveal any Proprietary
Information to any person (other than to its Affiliates, Representatives and
Representatives of the Affiliates who have a need to know such information for
purposes of assisting in Red Mountain's evaluation of ATSG, provided that each
such Affiliate and Representative shall keep confidential all Proprietary
Information that is so disclosed or revealed to him or her in accordance with
Red Mountain's confidentiality obligations hereunder with respect to such
Proprietary Information); (ii) not use Proprietary Information for any purpose
other than in connection with the evaluation of ATSG; and (iii) except as
required by law or legal process, not disclose to any person the fact that
Proprietary Information has been disclosed to Red Mountain; provided that, for
the avoidance of doubt, the disclosure of the existence of this letter agreement
and the filing of this letter agreement as an exhibit to any Schedule 13D or
amendment thereto shall not be deemed to be a breach of the foregoing clause
(iii). The obligations of Red Mountain contained in this paragraph to keep
Proprietary Information confidential shall survive any termination or expiration
of this agreement for a period of nine months from and after the termination or
expiration of this agreement.
In the event that Red Mountain or any Affiliate is requested pursuant to, or
required by, applicable law or regulation (including, without limitation, any
rule, regulation or policy statement of any national securities exchange, market
or automated quotation system on which any of Red Mountain's securities are
listed or quoted) or by legal process to disclose any Proprietary Information,
Red Mountain shall provide ATSG with prompt notice of such request or
requirement in order to enable ATSG (i) to seek an appropriate protective order
or other remedy, (ii) to consult with Red Mountain with respect to ATSG's taking
steps to resist or narrow the scope of such request or legal process or (iii) to
waive compliance, in whole or in part, with the terms of this letter agreement.
In the event that such protective order or other remedy is not timely sought or
obtained, or ATSG waives compliance, in whole or in part, with the terms of this
letter agreement, Red Mountain shall use commercially reasonable efforts to
disclose only that

2

--------------------------------------------------------------------------------



portion of the Proprietary Information which is legally required to be disclosed
and to ensure that all Proprietary Information that is so disclosed will be
accorded confidential treatment. In the event that Red Mountain shall have
complied, in all material respects, with the provisions of this paragraph, such
disclosure may be made by Red Mountain without any liability hereunder.
For a period commencing with the date of this letter agreement and ending on the
later to occur of December 31, 2009, or the date upon which no persons
affiliated with Red Mountain are serving on the Board of Directors, neither Red
Mountain nor its Affiliates nor any other person affiliated with Red Mountain
shall, without the prior written consent of ATSG or the Board of Directors,
directly or indirectly:
(a)    acquire, offer to acquire, or agree to acquire, directly or indirectly,
by purchase or otherwise, (i) any additional common stock or direct or indirect
rights to acquire any common stock of ATSG or any subsidiary thereof, or of any
successor to or person in control of ATSG such that Red Mountain, the Affiliates
and any other person affiliated with Red Mountain, collectively, beneficially
own, directly or indirectly, for purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and Rule 13d-3 thereunder
(or any comparable or successor law or regulation) in excess of 14.9% of the
amount of the issued and outstanding common stock of ATSG, or (ii) any assets of
ATSG or any subsidiary or division thereof or of any such successor or
controlling person;
(b)    make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” to vote (as such terms are used in the rules of the
Securities and Exchange Commission), or seek to advise or influence any person
or entity with respect to the voting of any voting securities of ATSG;
(c)    nominate or seek to nominate, directly or indirectly, any person to the
Board of Directors;
(d)    make any public announcement with respect to, or submit a proposal for,
or offer of (with or without conditions) any extraordinary transaction involving
ATSG or any of its securities or assets;
(e)    form, join or in any way participate in a “group” as defined in Section
13(d)(3) of the Exchange Act in connection with any of the foregoing;

3

--------------------------------------------------------------------------------





(f)    otherwise act or seek to control or influence the Board of Directors or
the management or policies of ATSG;
(g)    take any action that could reasonably be expected to require ATSG to make
a public announcement regarding the possibility of any of the events described
in clauses (a) through (e) above; or
(h)    request ATSG or any of its Representatives, directly or indirectly, to
amend or waive any provision of this paragraph.
The foregoing paragraph is sometimes referenced in this letter agreement as the
“standstill provision.” For the avoidance of doubt, if any person affiliated
with Red Mountain serves on the Board of Directors, the standstill provisions
are not intended to be construed to apply to actions taken by such person in his
capacity as a member of the Board of Directors.
To the extent that any Proprietary Information may include material subject to
the attorney-client privilege, work product doctrine or any other applicable
privilege concerning pending or threatened legal proceedings or governmental
investigations, the parties understand and agree that they have a commonality of
interest with respect to such matters and it is their desire, intention and
mutual understanding that the sharing of such material is not intended to, and
shall not, waive or diminish in any way the confidentiality of such material or
its continued protection under the attorney-client privilege, work product
doctrine or other applicable privilege. All Proprietary Information provided by
ATSG that is entitled to protection under the attorney-client privilege, work
product doctrine or other applicable privilege shall remain entitled to such
protection under these privileges, this letter agreement, and under the joint
defense doctrine. Nothing in this letter agreement obligates ATSG to reveal
material subject to the attorney-client privilege, work product doctrine or any
other applicable privilege.
Red Mountain acknowledges that neither ATSG nor any of its Representatives makes
any express or implied representation or warranty as to the accuracy or
completeness of any Proprietary Information, and Red Mountain agrees that none
of such persons shall have any liability to Red Mountain or any of its
Affiliates or Representatives relating to or arising from the use of any
Proprietary Information.
In the event that ATSG, in its sole discretion, requests, Red Mountain shall,
upon ATSG's written request, promptly deliver to ATSG or destroy (provided that
any such destruction shall be certified by Red Mountain) all Proprietary
Information and all copies, reproductions, summaries, analyses or extracts
thereof or based thereon (whether in hard-copy form or on intangible media, such
as electronic mail or computer files)

4

--------------------------------------------------------------------------------



in Red Mountain's possession or in the possession of any Representative of Red
Mountain or any Affiliate.
Red Mountain is aware of the restrictions imposed by the United States
securities laws on the purchase or sale of securities by any person who has
received material, non-public information from the issuer of such securities and
on the communication of such information to any other person when it is
reasonably foreseeable that such other person is likely to purchase or sell such
securities in reliance upon such information.
Without prejudice to the rights and remedies otherwise available to either party
hereto, ATSG shall be entitled to equitable relief by way of injunction or
otherwise if Red Mountain or any of the Affiliates breaches or threatens to
breach any of the provisions of this letter agreement.
No failure or delay by any party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any right, power or privilege hereunder.
This letter agreement shall be governed by and construed in accordance with the
laws of the State of Ohio, without giving effect to its principles or rules
regarding conflicts of laws, other than such principles directing application of
Ohio law. Each party hereby consents to the institution and resolution of any
action or proceeding of any kind or nature with respect to or arising out of
this agreement brought by any party hereto in the federal or state courts
located within the State of Ohio.
This letter agreement contains the entire agreement between the parties hereto
concerning confidentiality of the Proprietary Information, and no modification
of this letter agreement or waiver of the terms and conditions hereof shall be
binding upon any party hereto, unless approved in writing by each such party.
This letter agreement shall terminate automatically on the later to occur of
December 31, 2009, or the date upon which no persons affiliated with Red
Mountain are serving on the Board of Directors (or on such later date agreed
upon in writing by the parties); provided that Red Mountain may, in its sole
discretion, terminate this letter agreement (including the standstill provision)
by delivering written notice of such termination to ATSG at any time after the
approval by the Board of Directors of:
(i)
any sale of more than 20% of the assets of ATSG and its subsidiaries, taken as a
whole;


5

--------------------------------------------------------------------------------





(ii)
the beneficial ownership (as defined by Rule 13d-3 under the Exchange Act) by
any person of more than 20% of any class of outstanding equity securities of
ATSG, including any equity issuance, tender offer, exchange offer or other
transaction or series of transactions that, if consummated, would result in any
person beneficially owning more than 20% of any class of outstanding equity
securities of ATSG; or

(iii)
any merger, consolidation or other business combination involving ATSG or any of
its subsidiaries and a third party.

In addition, if the Board of Directors undertakes a formal process to solicit
proposals with respect to any of the foregoing or, with respect to unsolicited
proposals, determines that any proposal relating to any of the foregoing is
reasonably likely to be approved, ATSG shall notify Red Mountain that
subparagraph (h) of the standstill provision has been waived by ATSG.
For the avoidance of doubt, neither Red Mountain nor any other person shall have
any obligation hereunder (and Red Mountain shall not be prohibited by this
letter agreement from taking, directly and indirectly, any or all of the actions
described in subparagraphs (a) through (h) of the standstill provision) from and
after the termination of this letter agreement.
Please confirm your agreement with the foregoing by signing and returning to the
undersigned the duplicate copy of this letter agreement enclosed herewith.


[THE REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6

--------------------------------------------------------------------------------





Very truly yours,
AIR TRANSPORT SERVICES GROUP, INC.


By:     /S/ W. JOSEPH PAYNE     
W. Joseph Payne
Sr. Vice President
Corporate General Counsel & Secretary






ACCEPTED AND AGREED as of the date first written above:


RED MOUNTAIN CAPITAL PARTNERS LLC


By: /S/ J. CHRISTOPHER TEETS         
J. Christopher Teets









7

--------------------------------------------------------------------------------

[AIR TRANSPORT SERVICES GROUP, INC. LETTERHEAD]



June 11, 2012


Red Mountain Capital Partners LLC
10100 Santa Monica Boulevard, Suite 925
Los Angeles, California 90067




Re:    First Amendment to Confidentiality and Standstill Agreement




Gentlemen:
Reference is made to that certain Confidentiality and Standstill Agreement,
dated as of February 2, 2009 (as amended hereby and as may be further amended,
modified, supplemented or restated from time to time, the “Confidentiality and
Standstill Agreement”), by and between Red Mountain Capital Partners LLC, a
Delaware limited liability company (“Red Mountain”), and Air Transport Services
Group, Inc., a Delaware corporation (“ATSG”). Capitalized terms that are not
defined in this letter agreement shall have the meanings ascribed to them in the
Confidentiality and Standstill Agreement.
As you are aware, subparagraph (a) of the standstill provisions of the
Confidentiality and Standstill Agreement provides that, for the period
commencing on February 2, 2009 and ending on the later to occur of December 31,
2009, or the date upon which no persons affiliated with Red Mountain are serving
on the board of directors of ATSG (the “Board of Directors”), neither Red
Mountain nor its Affiliates nor any other person affiliated with Red Mountain
shall, without the prior written consent of ATSG or the Board of Directors,
directly or indirectly acquire, offer to acquire, or agree to acquire, directly
or indirectly, by purchase or otherwise, (i) any additional common stock or
direct or indirect rights to acquire any common stock of ATSG or any subsidiary
thereof, or of any successor to or person in control of ATSG such that Red
Mountain, the Affiliates and any other person affiliated with Red Mountain,
collectively, beneficially own, directly or indirectly, for purposes of Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and Rule 13d-3 thereunder (or any comparable or successor law or regulation) in
excess of 14.9% of the amount of the issued and outstanding common stock of
ATSG, or (ii) any assets of ATSG or any subsidiary or division thereof or of any
such successor or controlling person.
By this letter agreement, clause (i) of such subparagraph (a) is hereby amended
such that the 14.9% percentage limitation set forth therein is increased to
17.49%. In addition, Red Mountain and ATSG hereby agree that, for so long as (i)
the standstill provisions in the Confidentiality and



--------------------------------------------------------------------------------

Red Mountain Capital Partners LLC
June 11, 2012
Page 2



Standstill Agreement are in effect and (ii) Red Mountain beneficially owns,
directly or indirectly, for purposes of Section 13(d) of the Exchange Act and
Rule 13d-3 thereunder (or any comparable or successor law or regulation) in
excess of 14.9% of the amount of the issued and outstanding common stock of
ATSG, Red Mountain shall, except with the prior written consent of ATSG or the
Board of Directors, cause the shares of common stock of ATSG representing the
portion of Red Mountain’s beneficial ownership in excess of 14.9% (the “Excess
Shares”) to be voted, on all matters submitted by ATSG for a vote of the holders
of common stock of ATSG, in accordance with the Board of Directors’ publicly
stated recommendations for voting on such matters. For the avoidance of doubt,
Red Mountain (x) is free to vote all shares that are not Excess Shares, and (y)
in the event the Board of Directors does not publicly state a recommendation for
voting on a matter, is free to vote the Excess Shares on such matter, in each
case, as Red Mountain determines in its sole discretion.
This letter agreement shall constitute an amendment to, and constitute a part
of, the Confidentiality and Standstill Agreement. Accordingly, this letter
agreement shall terminate concurrently with the termination of the standstill
provisions of the Confidentiality and Standstill Agreement. Except to the extent
expressly set forth in this letter agreement, all provisions of the
Confidentiality and Standstill Agreement shall remain unchanged and in full
force and effect in accordance with the terms thereof.
Please confirm your agreement with the foregoing by signing and returning to the
undersigned the duplicate copy of this letter agreement enclosed herewith.


[THE REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Red Mountain Capital Partners LLC
June 11, 2012
Page 3

Very truly yours,
AIR TRANSPORT SERVICES GROUP, INC.


By:      /S/ W. JOSEPH PAYNE     
W. Joseph Payne
Sr. Vice President
Corporate General Counsel & Secretary






ACCEPTED AND AGREED as of the date first written above:


RED MOUNTAIN CAPITAL PARTNERS LLC


By: /S/ J. CHRISTOPHER TEETS 6/15/2012         
J. Christopher Teets
Authorized Signatory



